Citation Nr: 0701206	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) prior to 
May 10, 2005, and in excess of 70 percent after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

Prior to and from May 10, 2005, the veteran's PTSD has been 
primarily manifested by depression, intrusive thoughts, 
suicidal ideation, problems with concentration, hyperarousal, 
sleep disturbances such as nightmares, difficulty with social 
interaction, and increasing social isolation resulting in 
total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
PTSD were met both prior to and from May 10, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in June 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

A letter dated in March 2006 informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
March 2006 was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in October 2003 and 
August 2005. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The August 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 21-30 contemplates that the 
examinee's behavior is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupation, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  

By rating decision dated in November 2002, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation effective November 2, 1999.  On September 15, 
2003, the RO received the veteran's claim for an increased 
rating for his PTSD.  In a January 2004 rating decision, the 
RO denied the veteran's claim for an increased rating.  The 
veteran appealed; and in an October 2005 rating decision, the 
RO determined that a 70 percent evaluation was in order 
effective from May 10, 2005.

From a legal standpoint, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).  

The Board notes that of record is an October 2002 VA 
examination conducted in conjunction with the veteran's claim 
for service connection for PTSD.  At the time of that 
examination, the veteran's psychiatric symptoms included 
depression, transient suicidal thoughts, sleep impairment, 
nightmares, and avoidance of others.  A GAF of 50 for PTSD 
was assigned.  The examiner noted that the diagnosis of PTSD 
was primary and substance use disorder, heroin dependence was 
secondary.  The examiner also stated that the veteran was not 
functioning, that he isolated himself, and was unable to be 
employed.  

The record indicates that the veteran was hospitalized from 
April 6, 2003 to April 15, 2003 with diagnoses of substance 
induced mood disorder, polysubstance dependence, and PTSD.  
The veteran's symptoms at that time were depression, 
restricted affect, suicidal and homicidal ideation with no 
active plan, poor hygiene, intrusive thoughts, and 
nightmares.  The veteran was assigned a GAF of 25 at the time 
of admission and a GAF of 45 at discharge.

An April 30, 2003 VA psychiatric record indicates that the 
veteran was seeking admission to Opiate Addition Treatment 
Program.  At that time, the veteran's psychiatric symptoms 
included anxiety, panic attacks, intrusive thoughts, 
nightmares, and hyperarousal.  A GAF of 60 was assigned.  

At the time of the October 2003 VA examination, the veteran's 
psychiatric symptoms included depression, flat affect, 
substandard hygiene, relatively poor orientation, mildly 
compromised concentration, intrusive thoughts, nightmares 2 
to 3 times per week, avoidance of people, and irritability.  
A GAF of 50 was assigned.  The examiner opined that the 
veteran's depression was out of proportion to that expected 
for the severity of the PTSD symptoms and the dynamics did 
not have a clear relationship to his PTSD symptomatology.  
The examiner stated that while the veteran's function did not 
seem to be terribly good at that time, a significant portion 
of that appeared more likely than not to be attributable to a 
specific exacerbation of depression rather than an 
exacerbation of PTSD.  As such, major depression was 
diagnosed separately and a GAF of 47 was assigned.  The 
examiner also assigned a GAF of 50 for the veteran's PTSD, 
and a GAF of 70 for his opiate addiction.    

At the time of the August 2005 VA examination, the veteran's 
psychiatric symptoms included an inability to concentrate and 
frequent intrusive thoughts.  The examiner noted that the 
veteran's symptoms continue to increase despite the fact that 
he was under treatment.  The examiner stated that the veteran 
was basically confined to a living situation in a nursing 
home and that he has limited social activities and 
relationships.  A GAF of 44 was assigned.

Although, on the one hand, the veteran has not exhibited the 
symptoms which are typically associated with total 
occupational and social impairment such as impairment in 
thought process or communication, delusions, hallucinations, 
inappropriate behavior, persistent danger of hurting himself 
or others, disorientation, and memory loss; he clearly 
suffers from frequent sleep impairment, nightmares, intrusive 
thoughts, and depression, and has exhibited suicidal and 
homicidal ideation, neglect of personal appearance and 
hygiene, as well as occasional lack of concentration.  In 
addition, the Board notes that the veteran's GAF score of 25 
upon his hospitalization in April 2003 supports a 100 percent 
disability rating.

More importantly, it is clear from the record that the 
veteran has been unable to hold a job and lives in social 
isolation.    

Thus, the Board finds that a 100 percent disability rating is 
warranted.  The question remains when the veteran met the 
criteria for a 100 percent rating.  
 
The RO chose to assign the 70 percent rating from the date 
the veteran submitted a VA Form 21-4138, Statement in Support 
of Claim.  The October 2005 rating decision states that the 
70 percent disability rating was assigned effective the date 
of the veteran's claim.  That is incorrect as an increased 
rating was already on appeal from a claim filed in September 
2003.  

The Board notes that the VA treatment records for the time 
period prior to the veteran's filing of his VA claim in 
September 2003 and the two VA examinations in October 2003 
and August 2005 show a fluctuation in both symptoms and 
severity of symptoms.  For example, suicidal ideation was 
noted in April 2003 but not in October 2003 or August 2005; 
the veteran demonstrated poor hygiene in April 2003, 
substandard hygiene in October 2003 but not in August 2005.  

In addition, the GAF scores assigned in April 2003 ranging 
from 25 to 60, in October 2003 of 50, and in August 2005 of 
44 also show a fluctuation in functioning, indicating no 
substantial sustained improvement or deterioration in the 
condition had occurred.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, whether the veteran met the criteria for a 100 percent 
rating for PTSD prior to and from May 10, 2005, the benefit 
of the doubt shall be given to the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Having reviewed the evidence in 
this case, the Board concludes that the facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.  The medical evidence establishes that it is at 
least as likely as not that the veteran was as disabled prior 
to May 10, 2005, and he was thereafter.  Therefore, resolving 
every reasonable doubt in favor of the veteran, an assignment 
of a 100 percent rating for PTSD is warranted prior to and 
from May 10, 2005.  

Upon consideration of all of the relevant current evidence of 
record, the Board finds that the veteran's PTSD is manifested 
by total occupational and social impairment.  Accordingly, 
the Board finds that the veteran met the requirements for a 
100 percent schedular rating prior to and from May 10, 2005.


ORDER

Entitlement to a disability evaluation of 100 percent for 
PTSD is granted prior to and from May 10, 2005, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


